Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan S. Hinderliter on 06/08/2022.
The application has been amended as follows: 
In claim 1 (patent claim 1):
	On line 11; “layer interface with and overlay at least a portion of said top wall” has been changed to - - layer extend over and overlay at least a portion of said top wall - -.
This application is in condition for allowance except for the presence of claims 11-23 directed to an invention and species non-elected without traverse in the interview of 06/08/2022.  
Accordingly, claims 11-23 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a tile drain with a top opening, an outer wall and a top wall extending at least partially between said top opening and said outer wall, a drain cover with a plurality of drain apertures extending vertically from said top opening and defining a top surface with said drain cover and said drain body being configured such that a vertical position of the top surface of the drain cover is adjustable relative to the top wall of the drain body wherein the drain body is configured to be embedded within a tile floor such that tiles of a tile layer extend over and overlay at least a portion of the top wall.
As contended in the remarks of 06/03/2022, there is a gap between the top of flange 40 and the bottom of grate retainer 60 wherein in the perspective view of figure 13 it is not certain as to whether or not a tile will overlay the top wall at 40 in figure 13 and such is not disclosed in the specification. The prior art also does not disclose embedding the tiles with a portion overlaying the top wall as contended in the remarks of 06/03/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niedens teaches another floor drain with floor tiles 30 extending over a portion of the top wall 40 but does not teach an apertured drain cover with a vertically adjustable position defining the top surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754